DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 5-6, 8, 12-13, 16, 18, 20 have been amended. Claims 2-4, 7, 9-11, 14-15, 21-22 have been cancelled. Examiner’s amendment is enclosed herein in to correct a typographical error.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1 . An image decoding method performed by a decoding apparatus, the method comprising: 
configuring an advanced motion vector prediction (AMVP) candidate list including at least one AMVP candidate for a current block; 
deriving a history-based motion vector prediction (HMVP) buffer for the current block, the HMVP buffer including HMVP candidates for the current block; 
deriving an updated AMVP candidate list by adding at least one additional candidate, wherein the at least one additional candidate is derived by using the at least one HMVP candidate selected from among the HMVP candidates in the HMVP buffer; 

deriving prediction samples for the current block based on the motion information for the current block; and 
generating reconstructed samples for the current block based on the prediction samples for the current block, 
wherein the at least one HMVP candidate is selected from among the HMVP candidates based on an HMVP buffer index, and 
wherein a pruning process based on the at least one AMVP candidate is not applied to each of the at least one HMVP candidate.

2. (Canceled)  

3. (Canceled)  

4. (Canceled)  

5. (Currently Amended) The method of claim 1[[3]], wherein for deriving the updated AMVP candidate list, an HMVP candidate of which HMVP buffer index being equal 2 104635847\V-108/18/17Application No.: 17/215,316Docket No.: 8736.02402.US20 to 0 is selected priorly to an HMVP candidate of which HMVP buffer index being equal to 1.  

6. (Currently Amended) The method of claim 1[[3]], further comprising deriving sub-sampled HMVP candidates by applying sub-sampling to the HMVP candidates, wherein the at least one HMVP candidate is selected from among the sub-sampled HMVP candidates based on the HMVP buffer index of the sub-sampled HMVP candidates.  

7. (Canceled)  

8. (Currently Amended) An image encoding method performed by an encoding apparatus, the method comprising: 
advanced motion vector prediction (AMVP) candidate list including at least one AMVP candidate for a current block; 
deriving a history-based motion vector prediction (HMVP) buffer for the current block, the HMVP buffer including HMVP candidates for the current block; 
deriving an updated AMVP candidate list by adding at least one additional candidate, wherein the at least one additional candidate is derived by using the at least one HMVP candidate selected from among the HMVP candidates in the HMVP buffer; deriving motion information for the current block based on the updated AMVP candidate list; 
deriving prediction samples for the current block based on the motion information for the current block; 
deriving residual samples for the current block based on the prediction samples for the current block; and 
encoding image information including information on the residual samples, 
wherein the at least one HMVP candidate is selected from among the HMVP candidates based on an HMVP buffer index, and 
wherein a pruning process based on the at least one AMVP candidate is not applied to each of the at least one HMVP candidate.  

9. (Canceled)  

10. (Canceled) 3 104635847\V-108/18/17Application No.: 17/215,316Docket No.: 8736.02402.US20  

11. (Canceled)  

12. (Currently Amended) The method of claim [[10]]8, wherein for deriving the updated AMVP candidate list, an HMVP candidate of which HMVP buffer index being equal to 0 is selected priorly to an HMVP candidate of which HMVP buffer index being equal to 1.  

13. (Currently Amended) The method of claim 8[[10]], further comprising deriving sub-sampled HMVP candidates by applying sub-sampling to the HMVP candidates, wherein the at least one HMVP candidate is selected from among the sub-sampled HMVP candidates based on the HMVP buffer index of the sub-sampled HMVP candidates.  

14. (Canceled)  



16. (Currently Amended) The method of claim 1[[3]], wherein the at least one HMVP candidate is selected based on a priority order, wherein an HMVP candidate having a relatively lower HMVP buffer index has a higher priority than an HMVP candidate having a relatively higher HMVP buffer index.  

17. (Previously Presented) The method of claim 16, wherein among the HMVP candidates in the HMVP buffer, only 4 HMVP candidates having relatively lower buffer indexes are used for deriving the updated AMVP candidate list, wherein among the 4 HMVP candidates, the updated AMVP candidate is derived based on a HMVP candidate of which reference picture is same as the AMVP target reference picture.

18. (Currently Amended) The method of claim 8[[10]], wherein the at least one HMVP candidate is selected

19. (Previously Presented) The method of claim 18, wherein among the HMVP candidates in the HMVP buffer, only 4 HMVP candidates having relatively lower buffer 4 104635847\V-108/18/17Application No.: 17/215,316Docket No.: 8736.02402.US20 indexes are used for deriving the updated AMVP candidate list, wherein among the 4 HMVP candidates, the updated AMVP candidate is derived based on a HMVP candidate of which reference picture is same as the AMVP target reference picture.

20. A non-transitory computer-readable storage medium storing a bitstream generated by a method
configuring an advanced motion vector prediction (AMVP) candidate list including at least one AMVP candidate for a current block; 
deriving a history-based motion vector prediction (HMVP) buffer for the current block, the HMVP buffer including HMVP candidates for the current block; 
deriving an updated AMVP candidate list by adding at least one additional candidate, wherein the at least one additional candidate is derived by using the at least one HMVP candidate selected from among the HMVP candidates in the HMVP buffer; 
deriving motion information for the current block based on the updated AMVP candidate list; 

deriving residual samples for the current block based on the prediction samples for the current block; and 
encoding image information including information on the residual samples, 
wherein the at least one HMVP candidate is selected from among the HMVP candidates based on an HMVP buffer index, and 
wherein a pruning process based on the at least one AMVP candidate is not applied to each of the at least one HMVP candidate.  

21. (Canceled)  

22. (Canceled)  

23. (Previously Presented) The non-transitory computer-readable storage medium of claim 20, wherein the at least one HMVP candidate is selected based on a priority order, 5 104635847\V-108/18/17Application No.: 17/215,316Docket No.: 8736.02402.US20 wherein an HMVP candidate having a relatively lower HMVP buffer index has a higher priority than an HMVP candidate having a relatively higher HMVP buffer index.  

24. (Previously Presented) The non-transitory computer-readable storage medium of claim 23, wherein among the HMVP candidates in the HMVP buffer, only 4 HMVP candidates having relatively lower buffer indexes are used for deriving the updated AMVP candidate list, wherein among the 4 HMVP candidates, the updated AMVP candidate is derived based on a HMVP candidate of which reference picture is same as the AMVP target reference picture.

Response to Arguments
Applicant’s arguments, filed 08/31/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 5-6, 8, 12-13, 16-20, 23-24 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 5-6, 8, 12-13, 16-20, 23-24 filed 08/31/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the at least one HMVP candidate is selected from among the HMVP candidates based on an HMVP buffer index, and 
wherein a pruning process based on the at least one AMVP candidate is not applied to each of the at least one HMVP candidate.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Li (US 20200036997 A1) teaches constructing a motion candidate list for a current block that includes at least one candidate selected from the affine motion information candidates stored in the HMVP buffer or derived from one of the affine motion information candidates stored in the HMVP buffer but is silent on wherein the at least one HMVP candidate is selected from among the HMVP candidates based on an HMVP buffer index, and wherein a pruning process based on the at least one AMVP candidate is not applied to each of the at least one HMVP candidate.

Xu (US 20200029088 A1) teaches a pruning process can be applied when adding a new piece of motion information into the HMVP buffer but is silent on wherein the at least one HMVP candidate is selected from among the HMVP candidates based on an HMVP buffer index, and wherein a pruning process based on the at least one AMVP candidate is not applied to each of the at least one HMVP candidate.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.